Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lemke et al 6093035 in view of Mongold et al 6969286.
	Regarding claim 1, Lemke et al substantially discloses the claimed invention, including an electrical connector comprising: a housing 10 (front page) comprising a surface, wherein the connector is configured for attachment to a printed circuit board 204 with the surface facing the printed circuit board; a plurality of conductive elements (Figure 33) held by the housing, each of the plurality of conductive elements having a mating end 532, a mounting end 536 which is solder wettable opposite the mating end and exposed adjacent the surface of the housing, the mounting end comprising an anti-solder wicking coating 534, and an intermediate portion that extends between the mating end and the mounting end; and a plurality of solder balls 398-406 fused to the mounting ends of the plurality of conductive elements.  Mongold et al (front page) discloses the mounting ends of the plurality of conductive elements comprise edges 28c,28d with profiles each comprising a concave portion such that the plurality of solder balls 40 are preferentially fused to the concave portions of the edge profiles, and to form the mounting ends 536 of Lemke et al as concave portions thus would have been obvious, to better secure the solder balls thereto.

Regarding claim 5,  for each of the plurality of conductive elements of Lemke et al, it would have been an obvious matter of routine experimentation to form the mounting end as having a width in a direction parallel to the surface, and the edge of the mounting end having a length larger than the width of the mounting end.
Regarding claim 6, Lemke et al (as modified by Mongold et al) discloses the plurality of solder balls are centered on the concave portions of the edges of the mounting ends of the plurality of conductive elements.
Regarding claim 7, to form each edge profile of Lemke et al (as modified by Mongold et al) with the concave portion as being rectangular would have been an obvious matter of routine experimentation.
Regarding claim 8, Mongold et al discloses, for each edge profile, the concave portion 28b is triangular, dovetail, semi-circular, or half-oval.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lemke et al in view of Mongold et al as applied to claim 1 above, and further in view of Sherlock 3324230.
	Sherlock (column 3, lines 29-31) discloses that flux is necessary when using solder, and to provide Lemke et al with solder flux thus would have been obvious, to optimize soldering to the circuit board.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Evans 6848944 in view of Lemke et al.
	Evans substantially discloses the claimed invention, including an electrical connector comprising: a plurality of conductive elements (Figure 4), each of the plurality of conductive elements having a mating end 54, a mounting end S+, S- opposite the mating end and exposed adjacent the surface of the .
Claims 16-22 are allowed.
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the second projection being wider than the first projection along a direction parallel to the surface, nor the second projections being closer to the reference than the first projections; nor the second space being sized such that the solder balls attached to the plurality of pairs of projections fuse into a unitary solder mass upon reflow; in combination with the rest of the subject matter of the respective base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY F PAUMEN/Primary Examiner, Art Unit 2833